Art. 3 - Les demandes de candidature doivent être
déposées au bureau d'ordre central de l'institut
national de la statistique ou adressées par lettres
recommandées à l'adresse suivante : 70, Rue Echem
1002 Tunis.

Art. 4 - La date de clôture de la liste d'inscription
des candidatures est fixée au 5 novembre 2010.

Tunis, le 14 octobre 2010.

Le ministre du développement
et de la coopération internationale

Mohamed Nouri Jouini
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre du développement et de la
coopération internationale du 14 octobre
2010, portant ouverture d’un concours
externe sur épreuves pour le recrutement de
secrétaires dactylographes du corps
administratif commun des administrations
publiques à l'institut national de la statistique.

Le ministre du développement et de la coopération
internationale,

Vu la loi n° 83-112 du 12 décembre 1983, portant
statut général des personnels de l'Etat des collectivités
locales et des établissements publics à caractère
administratif, ensemble les textes qui l'ont modifiée ou
complétée et notamment la loi n° 2007-69 du 27
décembre 2007,

Vu le décret n° 98-834 du 13 avril 1998, fixant le
statut particulier au corps administratif commun des
administrations publiques, ensemble les textes qui
l'ont modifié ou complété et notamment le décret n°
2008-559 du 4 mars 2008,

Vu l'arrêté du Premier ministre du 30 janvier 1999,
fixant les modalités d'organisation du concours
externe sur épreuves pour le recrutement de
secrétaires dactylographes appartenant au corps
administratif commun des administrations publiques.

Arrête :

Article premier - Est ouvert à l'institut national de
la statistique (ministère du développement et de la
coopération internationale), le 5 décembre 2010 et
jours suivants, un concours externe sur épreuves pour
le recrutement de secrétaires dactylographes du corps
administratif commun des administrations publiques.

Art. 2 - Le nombre de postes à pourvoir est fixé à
trois (3) postes.

Art. 3 - Les demandes de candidature doivent être
déposées au bureau d'ordre central de l'institut
national de la statistique ou adressées par lettres
recommandées à l'adresse suivante : 70, Rue Echem
1002 Tunis.

Art. 4 - La date de clôture de la liste d'inscription
des candidatures est fixée au 5 novembre 2010.

Tunis, le 14 octobre 2010.

Le ministre du développement
et de la coopération internationale

Mohamed Nouri Jouini
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DE L'ENVIRONNEMENT
ET DU DEVELOPPEMENT DURABLE

NOMINATION
Par décret n° 2010-2655 du 13 octobre 2010.
Monsieur Salah Elhsini, ingénieur général, est
chargé des fonctions de directeur général du
développement durable au ministère de
l’environnement et du développement durable.

MINISTERE DE L'INDUSTRIE
ET DE LA TECHNOLOGIE

Décret n° 2010-2656 du 12 octobre 2010,
portant approbation de la convention relative
au permis de recherche d'hydrocarbures dit
permis « Mahdia » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l'industrie et de la
technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004-61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008 notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par et le décret n° 2007-2970 du
19 novembre 2007,

Page 2882

Journal Officiel de la République Tunisienne — 19 octobre 2010 N°84
Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention et
ses annexes signées à Tunis le 19 décembre 2009 et
son additif signé à Tunis le 28 août 2010 joints au
présent décret, conclus entre l'Etat Tunisien d'une part,
l'Entreprise Tunisienne d'Activités Pétrolières, tant
que titulaire et la société « Tethys Oil And Mining
Inc » en tant qu'entrepreneur d'autre part relative au
permis de recherche d'hydrocarbures dit permis
«Mahdia ».

Art. 2 - Le ministre de l'industrie et de la
technologie est chargé de l'exécution du présent décret
qui sera publié au Journal Officiel de la République
Tunisienne.

Tunis, le 12 octobre 2010.

Zine El Abidine Ben Ali

MINISTERE DE L'EDUCATION

CONGE POUR LA CREATION D'ENTREPRISE
Par décret n° 2010-2657 du 12 octobre 2010.

Il est accordée à Madame Dhraifa Ben Ammar
épouse Missaouia, professeur d'enseignement
technique du premier cycle, un congé pour la création
d'une entreprise pour une période d'une deuxième
année, à compter du 20 juillet 2010.

MINISTERE DU COMMERCE
ET DE L'ARTISANAT

NOMINATIONS
Par décret n° 2010-2658 du 15 octobre 2010.

Monsieur Moncef Gabsi, gestionnaire conseiller de
documents et d'archives, est chargé des fonctions de
sous-directeur des documents administratifs à la
direction de la gestion des documents administratifs et de
la documentation à la direction générale des services
communs au ministère du commerce et de l'artisanat.

Par décret n° 2010-2659 du 15 octobre 2010.

Mademoiselle Miniar Boulabiar, gestionnaire de
documents et d'archives, est chargée des fonctions
chef de service de la documentation à la direction de
la gestion des documents administratifs et de la
documentation à la direction générale des services
communs au ministère du commerce et de l'artisanat.

Par décret n° 2010-2660 du 15 octobre 2010.

Monsieur Samir Khalfaoui, inspecteur des affaires
économiques, est chargé des fonctions de chef de
service de la concurrence et du contrôle économique à
la direction de la concurrence et du contrôle
économique à la direction régionale du commerce de
Kairouan au ministère du commerce et de l'artisanat

MINISTERE DE LA CULTURE
ET DE LA SAUVEGARDE DU PATRIMOINE

Décret n° 2010-2661 du 12 octobre 2010,
fixant l'organigramme du centre national de
traduction.

Le Président de la République,

Sur proposition du ministre de la culture et de la
sauvegarde du patrimoine,

Vu la loi n° 85-78 du 5 août 1985, portant statut
général des agents des offices, des établissements
publics à caractère industriel et commercial et des
sociétés dont le capital appartient directement et
entièrement à l'Etat ou aux collectivités publiques
locales, ensemble les textes qui l'ont modifiée ou
complétée et notamment la loi n° 2007-69 du 27
décembre 2007, relative à l'initiative économique,

Vu la loi n° 89-9 du 1” février 1989, relative aux
participations et entreprises publiques, ensemble les
textes qui l'ont modifiée ou complétée et notamment
la loi n° 2006-36 du 12 juin 2006,

Vu la loi n° 94-36 du 24 février 1994, relative à la
propriété littéraire et artistique, telle que modifiée et
complétée par la loi n° 2009-33 du 23 juin 2009,

Vu le décret n° 97-552 du 31 mars 1997, portant
fixation des attributions des directeurs généraux et des
conseils d'entreprises des établissements publics à
caractère non administratif,

Vu le décret n° 97-567 du 31 mars 1997, fixant les
conditions et les modalités de recrutement direct dans
les entreprises publiques et les établissements publics
à caractère non administratif,

N° 84 Journal Officiel de la République Tunisienne — 19 octobre 2010

Page 2883
